             Case 1:16-cv-07926-JPO Document 109 Filed 05/22/19 Page 1 of 1




                                                         U.S. Department of Justice

                                                         Antitrust Division



                                                          Liberty Square Building
                                                          450 5th St. NW Suite 11300
                                                          Washington, D. C. 20530


  May 22, 2019


  The Honorable J. Paul Oetken
  United States District Court for the Southern District of New York
  40 Foley Square, Room 2101
  New York, NY 10007

                    Re:     In re Mylan NV. Securities Litigation, No. 16-cv-07926 (S.D.N.Y.)


  Dear Judge Oetken:

          I represent the United States of America, through the Antitrust Division of the United
  States Department of Justice. With the Court's permission, I respectfully request that the United
  States be added to the Court's docket as an interested party.

          The Antitrust Division is conducting a criminal investigation into companies and
  individuals in the generic pharmaceutical industry for their potential roles in conspiracies to
  inflate generic drug prices, allocate customers, and rig bids in violation of Section 1 of the
  Sherman Act, 15 U.S.C. § 1. The matter before this Court presents common questions of law and
  fact with the United States' ongoing criminal investigation. Given that overlap, civil discovery
  could reveal the scope and focus of an ongoing grand jury investigation, in violation of Federal
  Rule of Criminal Procedure 6(e).

 Granted. The Clerk of Court is directed to
add the United States of America to the
                                              Respectfully submitted,
docket in this case as an interested party.
 So ordered:
  May 22, 2019
                                              2/
                                              Nathan Brenner
                                              U.S. Department of Justice, Antitrust Division
                                              Phone: (202) 598-2649
                                              Email: nathan.brenner@usdoj.gov
                                              Counsel for the United States

 cc: Counsel for all parties
